Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s response filed 8/26/21. Amended Claims 1, 3, 5, 8-12, 14-16, 18, and 30 are pending. 

Response to Arguments
 	Regarding the prior art rejections under 103 of De Bruin in view of Boehs, applicant argues (p. 7-9):
In contrast, in the subject matter of Claim 1, the hydraulic overload protection unit is separately arranged with respect to the at least one hydraulic motor, and the pressure relief valve is configured to be opened so as to connect to the hydraulic overload protection unit to the at least one hydraulic motor when a work pressure exceeds a set pressure of the pressure relief valve. De Bruin fails to recite these claimed limitations, as De Bruin fails to teach an overload protection unit at all. Further, De Bruin fails to teach a further tank with the claimed configuration, as stated in the Office Action at page 4. 
Accordingly, De Bruin fails to disclose the following features of Claim 1: 
-   a fluid circuit from the at least one hydraulic motor via a separate hydraulic overload protection unit and back to the motor, 
-   the overload protection unit comprises a pressure relief unit and a heat management unit, and the pressure relief unit comprises a pressure relief valve, 
-   the heat management unit comprises a heat storage comprising a temperature balance tank, wherein the temperature balance tank is configured to receive a heated outlet fluid flow of the pressure relief valve and to provide a filling fluid flow to a hydraulic motor inlet volume so that the fluid cycle comprising the overload protection unit is configured to at least partially absorb heat generated during turning of the propulsion unit about a vertical axis caused by a colliding object, 
-   wherein the separate hydraulic overload protection unit is separately arranged with respect to the at least one hydraulic motor and the pressure relief valve is configured to be opened so as to connect to the separate hydraulic overload protection unit to the at least one hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve, and 
-   wherein the steering system  comprises a further tank which is connected to the temperature balance tank via a booster line inlet check valve and is configured to 

Applicant’s arguments have been fully considered but are not persuasive. Examiner respectfully disagrees. Rather than duplicate the claim rejection, please see full part citations in the following office action. Examiner agrees that De Bruin does not teach “wherein the steering system comprises a further tank which is connected to the temperature balance tank via a booster line inlet check valve and is configured to provide the filling fluid flow to the hydraulic motor inlet volume to absorb the heat generated during turning of the propulsion unit”. However the Boehs reference provides a teaching of such a tank (please see the following action for full part citations). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further argues “In contrast to the claimed invention, Boehs does not appear to teach or suggest the claimed separate hydraulic overload protection unit, which is separately arranged as laid out within the claim, and which is configured to connect to the at least one hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve.” (p. 9). Examiner respectfully disagrees. De Bruin is being used for teaching the “separate hydraulic overload protection unit” (please see following action for full part citations), not Boehs. However in an alternative interpretation the pressure relief valve 32 and tank 34 of Boehs (ex. Fig. 2) may constitute a “separate hydraulic overload protection unit”. 
Examiner would also note the metes and bounds of what constitutes “separate hydraulic overload protection unit” (ex. Claim 1, lines 5-6) are being broadly interpreted as are “wherein the separate hydraulic overload protection unit is separately arranged with respect to the at least one hydraulic motor” (ex. Claim 1, lines 17-18) as the metes and bounds of what is “separate” from the “separate hydraulic overload protection unit” are currently broadly claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-12, 14-16, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin et al. (US 9969479, related to document WO 2013/034797 on applicant’s IDS) in view of Boehs (US 3290881).
Examiner note: De Bruin teaches one tank (28) which could read on either the currently claimed “temperature balance tank” or the currently claimed “further tank”. For the following rejections in this office action, De Bruin’s tank 28 is being used to teach the “temperature balance tank” with the understanding that alternative interpretations are possible as well based on the current claim language. 
 	Regarding Claim 1, De Bruin teaches
 	A steering system of an azimuthing propulsion system, the steering system comprising: 
 	at least one hydraulic motor (8, Figs. 1, 2, 3, 4, 5, 7) configured to operate an azimuthing system of a propulsion unit (with 2, ex. Fig. 1, ex. Col. 5, lines 9-40), the propulsion unit configured to be arranged outside a vessel (Fig. 1 and ex. Col. 5, lines 9-19), and 
  	a fluid circuit (Figs. 2, 3, 4, 5, 7) from the at least one hydraulic motor via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor, 
 	wherein the separate hydraulic overload protection unit comprises a pressure relief unit (with 38 and/or 86), and a heat management unit (28) and wherein 
 	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and  

	wherein the separate hydraulic overload protection unit is separately arranged with respect to the at least one hydraulic motor (Figs. 2, 3, 4, 5, 7) and the pressure relief valve (38 and/or 86) is configured to be opened so as to connect to the separate hydraulic overload protection unit to the at least one hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve, and
	and wherein the steering system comprises a booster line inlet check valve (88 or 34’ or 34’’ or 42 or 46 or unlabeled downstream of either pump 26 or unlabeled downstream of 76 before tank 28).
 	De Bruin does not teach
	and wherein the steering system comprises a further tank which is connected to the temperature balance tank via a booster line inlet check valve, and is configured to provide the filling fluid flow to the hydraulic motor inlet volume to absorb the heat generated during turning of the propulsion unit.
	Please see the above examiner’s note. 
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the steering system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to a temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38), and is 
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between operations, the valve arrangement providing pressure relief and purging of air, gas and vacuum in the system at all times. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 88 and 86) the tank T of Boehs in a similar location downstream of the relief valve (32 in Boehs; 38 or 86 in De Bruin) and before the check valves (37, 38 in Boehs; 36’, 36’’ or 88, 88 in De Bruin) assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24). 
	Regarding Claim 3,
	wherein the steering system is configured such that a critical torque caused by an external force causes the propulsion unit to turn (Figs. 1, 2, 3, 4, 5, 7; ex. Col. 2, line 40-Col. 3, line 13, Col. 6, lines 12-22, Col. 7, lines 1-21).   
 	Regarding Claim 5,

 	Regarding Claim 8,
 	wherein the temperature balance tank is configured to increase a rotation volume of the fluid circuit (ex. 28 by containing more fluid than is in the pipes/lines themselves, Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 9,
 	wherein the temperature balance tank is configured to increase a heat capacity of the fluid circuit (ex. 28 by containing more fluid than is in the pipes/lines themselves, Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 10,
 	wherein a temperature of a temperature balance tank fluid outlet flow is less than the temperature of a pressure relief fluid outlet flow (ex. tank 28).
 	Regarding Claim 11,
 	wherein the steering system further comprises a hydraulic interconnection between the at least one hydraulic motor and the overload protection unit (Figs. 2, 3, 4, 5, 7).  
 	Regarding Claim 12,
 	wherein the hydraulic interconnection, the at least one hydraulic motor and the overload protection unit are configured to circulate a fluid (Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 14,
 	wherein a gear (ex. 7, Fig. 1, ex. Col. 5, lines 19-26) is arranged between the at least one hydraulic motor and a steering gear (ex. 6) of the propulsion system.  
 	Regarding Claim 15,
 	wherein the heat management unit is separated from the pressure relief unit (in the sense that these are in different parts of the circuit) or the heat management unit and the pressure relief unit are integrated (in the sense that these are both in the same circuit).  

	An azimuthing propulsion system comprising:
 	at least one hydraulic motor (8) configured to operate an azimuthing system of a propulsion unit (with 2, Figs. 1, 2, 3, 4, 5, 7), the propulsion unit configured to be arranged outside a vessel (Fig. 1 and Col. 5, lines 9-19), and 
 	a fluid circuit (Figs. 2, 3, 4, 5, 7) from the at least one hydraulic motor via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor, wherein
 	the overload protection unit comprises a pressure relief unit (with 38 and/or 86) and a heat management unit (with 28), and wherein
 	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and 
 	the heat management unit comprises a heat storage (28) comprising a temperature balance tank, wherein the temperature balance tank (28) is configured to receive a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and to provide a filling fluid flow (via 26) to a hydraulic motor inlet volume so that the fluid circuit comprising the overload protection unit is configured to at least partially absorb heat generated during turning of the propulsion unit about a vertical axis caused by a colliding object (Figs. 2, 3, 4, 5, 7), 
 	wherein the separate hydraulic overload protection unit is separately arranged with respect to the at least one hydraulic motor (Figs. 2, 3, 4, 5, 7) and the pressure relief valve (38 and/or 86) is configured to be opened so as to connect to the separate hydraulic overload protection unit to the at least one hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve, and
	and wherein the azimuthing propulsion system comprises a booster line inlet check valve (88 or 34’ or 34’’ or 42 or 46 or unlabeled downstream of either pump 26 or unlabeled downstream of 76 before tank 28).
	De Bruin does not teach

	Please see the above examiner’s note. 
	Boehs teaches
	for a system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to a temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38) and is configured to provide the filling fluid flow to the hydraulic motor inlet volume to absorb the heat generated during turning of the propulsion unit (ex. Col. lines 3-24).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between operations, the valve arrangement providing pressure relief and purging of air, gas and vacuum in the system at all times. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 88 and 86) the tank T of Boehs in a similar location downstream of the relief valve (32 in Boehs; 38 or 86 in De Bruin) and before the check valves 
   	Regarding Claim 18,
 	wherein turning of the propulsion unit is caused by a critical torque caused by an external force (Figs. 1, 2, 3, 4, 5, 7; ex. Col. 2, line 40-Col. 3, line 13, Col. 6, lines 12-22, Col. 7, lines 1-21).
	Regarding Claim 30, De Bruin teaches
	A method for absorbing heat generated during an over torque situation of a steering system of an azimuthing propulsion system, the method comprising:
	allowing a propulsion unit (with 2, Figs. 1, 2, 3, 4, 5, 7) to turn about a vertical axis caused by a colliding object, the propulsion unit being arranged outside a vessel (Fig. 1 and Col. 5, lines 9-19),
	circulating fluid from a hydraulic motor (8) via a separate hydraulic overload protection unit (with 38 and/or 86, 28) and back to the motor due to the turning of the propulsion unit, and wherein
	the overload protection unit comprises a pressure relief unit (with 38 and/or 86) and a heat management unit (with 28), wherein the separate hydraulic overload protection unit is separately arranged with respect to the hydraulic motor (Figs. 2, 3, 4, 5, 7) and the pressure relief valve (38 and/or 86) is configured to be opened so as to connect to the separate hydraulic overload protection unit to the hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve, and wherein
	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and
	the heat management unit comprises a heat storage (28) comprising a temperature balance tank (28),
	receiving by the temperature balance tank a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and providing by the temperature balance tank a filling flow (via 26) to a hydraulic 
	flushing the temperature balance tank by a booster pump (one of 26). 
	De Bruin does not teach
 	wherein the steering system comprises a further tank which is connected to the temperature balance tank via a booster line inlet check valve and is configured to provide the filling fluid flow to the hydraulic motor inlet volume to absorb the heat generated during turning of the propulsion unit.
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
	and wherein the steering system comprises a further tank (T, with 33/34/35 in Fig. 2) connected to the temperature balance tank (T1) via a booster line inlet check valve (ex. 29 or 30; or 37 or 38) and is configured to provide the filling fluid flow to the hydraulic motor inlet volume to absorb the heat generated during turning of the propulsion unit (ex. Col. lines 3-24).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a tank T as taught by Boehs in order to assure prompt and smooth operation of the steering motor regardless of temperature changes between . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745